I am unable to distinguish the instant case fromRossello v. Trella, 206 Mich. 20. Nor am I able to conclude that we should reach any different result from the one there reached by reason of the amendment to the act in 1919 (Act No. 265, Pub. Acts 1919 [Comp. Laws Supp. 1922, § 6359]). In that case, as in this one, the contract was signed by the individual members of the firm and there was no reference in the contract to a partnership, although in both cases parol proof established that the contracts were in fact partnership contracts and the work was actually performed by the partnerships. In both cages the contracts were by their terms the contracts of individuals. In that case we held that the statute did not apply to such a contract. That case was followed in Aromo v. Fire Association, 218 Mich. 203, and was cited with approval in Jones v. Titus, 208 Mich. 392. The purpose in enacting the statute was that information might be obtainable as to the names of the members of the firm. Where the partnership contracted in the firm name the statute applied. Maurer v. Greening Nursery Co., 199 Mich. 522
. Where the members of the partnership contracted in their individual names, it did not apply. Rossello v. Trella, supra.
If the statute before its amendment did not apply to a contract executed by the members of a copartnership in their individual names, I am unable to understand how the amendment of 1919, which was designed to liberalize the statute, should be held applicable.
I think the decree should be affirmed.
CLARK, SHARPE, and STEERE, JJ., concurred with FELLOWS, J. *Page 522